Judgment, Supreme Court, Bronx County (Joseph A. Mazur, J.), rendered June 20, 1991, convicting defendant, after a jury trial, of two counts of criminal sale of a controlled substance in the third degree and one count of criminal possession of a controlled substance in the third degree, and sentencing him as a second felony offender to *325concurrent terms of 7 to 14 years imprisonment, unanimously affirmed.
Under the standards set forth in People v Bleakley (69 NY2d 490, 494-495), and giving due deference to the jury’s findings of credibility, the verdict is not against the weight of the evidence.
Defendant’s appellate challenge to limitations placed on his cross-examination of a police detective is unpreserved for review due to trial counsel’s failure to object specifically to the court’s ruling or otherwise explain the relevance and materiality of his proposed lines of inquiry, and we decline to review in the interest of justice (People v Trinidad, 177 AD2d 286). In any event, the claim is without merit. Defendant’s counsel had ample opportunity to elicit the purported information during direct examination of defendant’s own witnesses. Concur — Murphy, P. J., Rosenberger, Kassal and Rubin, JJ.